Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00281-CV

                                           Dianne SCHRAB,
                                               Appellant

                                                   v.

                                            Andrew ROSSI,
                                               Appellee

                    From the 229th Judicial District Court, Jim Hogg County, Texas
                                     Trial Court No. CC-17-154
                             Honorable Baldemar Garza, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: May 22, 2019

PETITION DENIED, DISMISSED

           Dianne Schrab has filed a petition for permissive appeal. She alleges the trial court erred

by denying a motion she filed in a suit for dissolution of a common law marriage. See TEX. FAM.

CODE §§ 6.001–.008 (providing substantive grounds for dissolution of marriage). The petition for

permissive appeal is denied. See TEX. CIV. PRAC. & REM. CODE § 51.014(d), (e) (providing

permissive appeal procedure “does not apply to an action brought under the Family Code.”).

                                                    PER CURIAM